Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is not sure how the wearable electronic device detects that it is being worn because the instant specification [0019] does not provide details regarding this detection. The Examiner has considered that tapping or proximity may be used to trigger data exchanges, however it is also not clear how tapping is detected either (by sensor?).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12,15-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2014/0192622 A1), and further in view of Mayrhofer (Technical Report, 2006).
Regarding claims 1, 12, and 15, Rowe teaches a distance measurement system, comprising: 
a transmitter and a receiver (alternatively: microphone) [fig. 1 shows #101 transmitter(s) and #104 receivers],
wherein the transmitter and the receiver are clock-synchronized to each other [fig. 1 shows #100 time synchronization source; 0029 time synchronization by radio signals; 0030 Processor 201 may be connected to network 105 (FIG. 1) by network interface 203, over which processor 201 may synchronize to the time synchronization source 100 (FIG. 1) and/or communicate with other transmitters 102, 103 or the servers 106 (FIG. 1).; 0033 clock signal GPS receiver];
wherein the transmitter is configured to emit an ultrasonic signal at one or more predefined transmit times [0059 TDMA can be used to schedule data transmissions in a collision-free manner by spacing them out in time.], the one or more predefined transmit times being known to the transmitter and the receiver at an initial time of emitting the ultrasonic signal [0029 101-103 along with one or more mobile receiver devices 104. The transmitters 101-103 are capable of emitting ultrasound in the frequencies between 19-24 KHZ or above.];
wherein the receiver is configured to receive the ultrasonic signal and to calculate a distance between the transmitter and the receiver [0072 Processor 1310 determines these distances by measuring the propagation delay of an ultrasonic ranging signal sent to other transmitter( s) 1202] based on the received ultrasonic signal and the known one or more predefined transmit times [0029 each message will arrive at the receiver at a slightly different time due to the propagation delay of sound travelling different distances through the air. As illustrated in FIG. 1, each receiver is able to determine the relative timing (and ID) of each transmitted signal where signals 108-110 have arrival times corresponding to 113-115 at the receiver. The ultrasound signals 108-110 may be broadcast periodically, triggered by a time synchronization source 100, triggered by an internal clock source 202 (FIG. 2A) and/or triggered by a different internal or external trigger.].
(claim 12 and 15 alternatively: further comprising clock synchronization circuitry configured to synchronize a clock of the receiver device to a clock of the transmitter device [0033 The processor 306 may keep a notion of time according to the clock 307, the network interface 308 or according to the external clock input 310, which may be driven by hardware supplying a clock signal such a GPS receiver. The processor 306 may communicate with the transmitters 101-103 (FIG. 1) over the network interface 308 in order to synchronize them in time.])
Rowe does not explicitly teach … and yet Mayrhofer teaches wherein the transmitter and the receiver are configured to share a symmetric cryptographic key [pg. 4, sec. 4.1 key agreement In the first phase, we let A and B establish a shared key using an unauthenticated key agreement protocol, such as Diffie-Hellman (DH) [3].] prior to emitting the ultrasonic signal [fig. 2 shows phase 1 having first key agreement with wireless network, followed by phase 2 peer authentication with combined radio/ultrasound verification],
wherein the transmitter is configured to encode a first number of bits based on a current transmit time and the shared symmetric cryptographic key and to modulate the ultrasonic signal based on the encoded bits [sec. 4.3 protocol specification, in particular step 2(b) transmits RF packet Ma and ultrasonic pulse with message USPa in multiple rounds], and
wherein the receiver is configured to calculate a second number of bits based on the known predefined transmit time of the received ultrasonic signal and the shared symmetric cryptographic key [sec. 4.3, step 2(b) indicates that received ultrasonic message allows distance measurement to be derived and allows decoding messages using distance offsets in step(c)], and
compare the calculated second number of bits to the encoded first number of bits of the received ultrasonic signal [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging The devices engage in a protocol designed to establish that (i) they have the same key, and (ii) they are A and B as mutually verifiable by spatial reference. The devices approach this by generating a nonce (a random number used only once) and by transmitting the nonce encrypted over the RF channel. They also transmit the plain nonce over the US channel in a series of smaller parts that are coded as distance added to the actual distance between devices. When the devices receive these transmissions, they decrypt the RF message, verify that the content matches the nonce received via US, and thus establish whether their keys match.].
It would have been obvious to replace the time of flight distance measurement as taught by Rowe, with the shared key which is encoded with time of flight ultrasonic pulse information so that the distance between communicating ultrasonic devices may be used to verify that a sender/receiver is legitimate based on expected location/proximity (Mayrhofer) [pg. 8-9 explains that man in the middle attack would literally require placing attacker device physically in between transmitter and receiver and thus protocol guards against eavesdropper].
Regarding claim 2, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device is configured to emit the ultrasonic signal in a frequency range between 16-20 kHz [0029 101-103 along with one or more mobile receiver devices 104. The transmitters 101-103 are capable of emitting ultrasound in the frequencies between 19-24 KHZ or above.].
Regarding claim 3, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device is configured to emit the ultrasonic signal as a chirp signal [0039 Each individual symbol in the present method is composed of a waveform that is monotonically increasing (up-chirp) (FIG. 6 600, 602) or decreasing (down-chirp) (FIG. 6601,603) in frequency as a function of time, known as a chirp. Furthermore different symbols may occupy different ranges of the ultrasound spectrum, have different time durations and be of varying amplitudes.].
Regarding claim 4, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device is configured to periodically synchronize to a common clock reference [0037 The time synchronization source 506 can then periodically send out messages over the network stack 508to other devices in the system in order to synchronize them to its clock.].
Regarding claim 5, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to synchronize to a common clock reference of a wireless network [0029 The time synchronization source 100 may achieve synchronization between the speakers implicitly using wires or explicitly through a supporting mechanism like radio signals.].
Regarding claim 6, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to synchronize to a common clock reference of a global positioning system [0033 keep a notion of time according to the clock 307, the network interface 308 or according to the external clock input 310, which may be driven by hardware supplying a clock signal such a GPS receiver.].
Regarding claim 10, Rowe also teaches the distance measurement system of claim 1, wherein the receiver device is configured to estimate the distance based on a reception time of the received ultrasonic signal and the one or more predefined transmit times [0029].
Regarding claim 11, Rowe as modified by Mayrhofer teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to detect that the transmitter and the receiver are within a predetermined distance  to each other in a case where the estimated distance is below a predefined threshold [pg. 38 In a scenario with multiple coordinating legitimate nodes, the verifier V uses time-of-flight (ToF) measurement techniques to compute the range between each pair of neighboring nodes. It then runs a series of tests to categorize each neighbor as one of the following].
Regarding claim 16, Rowe also teaches the distance measurement system of claim 1, wherein the receiver is a wearable electronic device [abstract mobile devices like smartphones and tablets].
Regarding claim 18, Rowe as modified by Mayrhofer teaches the distance measurement system of claim 1, wherein in a case where the first number of bits matches the second number of bits, the receiver authenticates the emitted ultrasonic signal [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging].
Regarding claim 19, Rowe as modified by Mayrhofer teaches the receiver of claim 12, wherein the receiver is part of a wearable device [abstract mobile devices like smartphones and tablets].
Regarding 20, Rowe as modified by Mayrhofer teaches the method of claim 15, wherein the receiver is a wearable electronic device [abstract mobile devices like smartphones and tablets].
Regarding claim 22, Rowe as modified by Mayrhofer teaches the method of claim 15, further comprising authenticating, by the receiver, the emitted ultrasonic signal responsive to the first number of bits matching the second number of bits [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging].

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. (see below).
Turning to the merits, Applicant first notes that Rowe describes "[i]n order to avoid requiring the mobile device(s) 104 to synchronize with the infrastructure, the system 107 uses a TDOA pseudo-ranging and a RSSI (Received Signal Strength Indicator) technique." See Rowe, para. [0029] (emphasis added). Thus, Rowe is not understood to disclose or suggest "the transmitter and the receiver are clock-synchronized to each other," "clock synchronization circuitry configured to synchronize a first clock of the receiver to a second clock of the transmitter," and "clock-synchronizing a transmitter and a receiver to each other," as particularly recited in independent Claims 1, 12, and 15, respectively. As such, Applicant's independent claims are believed to patentably distinguish over Rowe at least for this reason. 
While it is true that Rowe is teaching a TDOA ranging procedure to avoid requiring synchronization with infrastructure, nevertheless Rowe allows for and teaches time synchronization [0029; 0037]. Rowe explains that radio signals can be used for synchronization of two devices indoors when devices are cooperating directly (e.g., wifi) or with infrastructure time server [0029] or GPS can provide time synchronization to devices by way of satellite outdoors [0033]. Ultrasonic ranging may then be performed following synchronization, but if synchronization is not accurate enough or available at all then time difference (i.e., two way ranging) may be used. Rowe is not teaching away by presenting all available backup options for obtaining start/end times to determine range, and it is understood in the art that this is a tradeoff between accuracy and resource availability.

Additionally, Applicant's independent claims are amended, without acceding to the rejections, to clarify that the predefined transmit time/one or more predefined transmit times are known to at least the receiver at at least at an initial time of emitting the ultrasonic signal.
Rowe is not understood to disclose or suggest this feature. For instance, Rowe describes that "the receiver is able to determine the relative timing (and ID) of each transmitted signal...." See Rowe, para. [0029] (emphasis added). This implies that Rowe's receiver does not know predefined transmit time(s) of the ultrasonic signal. Thus, Applicant's independent claims patentably distinguish over Rowe for this additional reason.
After further review, Rowe does in fact teach time division multiplexing, which can be used to schedule data transmissions in a collision-free manner by spacing [transmissions] out in time [0059].

Finally, rejections of dependent claims previously rejected under Mahyrhofer (e.g., claims 7-8) have now been applied under 35 USC 103 and citations tweaked based on some similar language now found in independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645